                                                                December 11, 2020
1

2                                                                    VPC

3

4
                               UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     JWANG INVESTMENTS LLC,                      Case No.: 8:20-cv-01158-SB-DFM
8
                  Plaintiff,
9
                                                 ORDER TO SHOW CAUSE RE:
10   vs.                                         SANCTIONS
11   FEMTO BLANC, INC.,
12
                  Defendant
13

14         This matter was set for a Scheduling Conference on December 11, 2020.
15   The parties were required to confer to prepare a Joint Rule 26(f) report and then
16   file that report no later than December 4, 2020. At the time the Scheduling
17
     Conference was held, the parties had failed to file the required report as ordered.
18
           IT IS HEREBY ORDERED that the parties are to show cause, by no later
19
     than December 15, 2020 at 8:30 a.m., why counsel for both parties should not be
20
     sanctioned for failing to timely confer and for failing to timely submit a Joint Rule
21
     26(f) report as previously ordered (or requesting an extension if there was good
22
     cause).
23

24
     DATED: December 11, 2020                   _______________________________
25
                                                     Stanley Blumenfeld, Jr.
26
                                                    United States District Judge

27

28
